In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-701V
                                   Filed: November 20, 2014

*************************
SUSAN SUDMAN                                       *
                                                   *
                                                   *
                         Petitioner,               *       Ruling on Entitlement; Concession;
                                                   *       Influenza Vaccine; Shoulder Injury
v.                                                 *       Related to Vaccine Administration
                                                   *       (“SIRVA”)
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                    Respondent.                    *
*************************
Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, DC for petitioner.
Lisa A. Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

      On August 4, 2014, Susan Sudman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an influenza (“flu”)
vaccination on November 19, 2013, petitioner suffered a shoulder injury related to
vaccine administration (“SIRVA”). Petition at 1-2.

      On November 19, 2014, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 5. Specifically, respondent submits that “petitioner’s SIRVA
was more likely than not caused by the November 19, 2013, flu vaccination.” Id. at 5.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Respondent notes that “no other causes for petitioner’s SIRVA have been identified”
and that the injury persisted for more than six months. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                 s/Denise K. Vowell
                                 Denise K. Vowell
                                 Chief Special Master




                                          2